DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing of 5/4/2021. Claims 1-37 are pending and have been considered below.


Claim Objections
Claim 26 is objected to because of the following informalities:  claim 26, “a fixed base station” should be changed to “the fixed base station”.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25,28,32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamming (US 2010/0201573).
Regarding claim 25:
Lamming discloses a contact and ranging system (abstract; figures) comprising: 
a first device of a plurality of devices (fig 1,3; para 36, partially reproduced herein below with emphasis {ranging transceivers or "tags" in ranging network..}), the first device comprising: 
an electronic memory configured to store proximity records (fig 3 [block 82 as memory and processor memory]); 
a unique identification, wherein the unique identification is stored in the electronic memory and is associated with each proximity record (para 47 {..unique identification numbers of transceivers…}; figure 6; see para 87); 
a ranging module operable to determine a distance to at least one other device of the plurality of devices, wherein a record of the distance to the another device is stored as a proximity record (figure 4; para 87 {ranging transceiver transmits beacon packets}; para 106 [range to the transceiver]; para 92-93 [calculates the range, distance between nodes]); 
a data linking module configured to transmit proximity records to a fixed base station (para 36 [wireless link]; para 14,30 [discovery and ranging processor by the transceiver with program as modules]; para 94 [transceivers sending report to the gateway transceiver]); and 
a controller operable to control the operation of the ranging module and the data linking module (figure 3, microprocessor; para 71,79; and see throughout disclosure).
Regarding claim 28:
Lamming discloses all the subject matter as above and wherein the data linking module is one of: a radio signal transceiver, an ultrasonic transceiver, and an infrared transceiver.
Regarding claim 32:
Lamming discloses all the subject matter as above and wherein the ranging module comprises one of: a radio signal transceiver, an ultrasonic transceiver, an infrared transceiver, and a magnetic field transceiver (para 91 [RF or ultrasonic]).



Allowable Subject Matter
Claims 1-24 are allowable over the prior art of record.
Claims 26-27, 29-31 and 33-37 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0392454 to Choi is related art [not prior art] disclosing motion based vehicle ranging.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688. The examiner can normally be reached 8:00-5:00 M-F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631